Exhibit 10.5

     
STATE OF NORTH CAROLINA
  AMENDED AND RESTATED
 
  COMPENSATION AND BENEFITS
COUNTY OF MECKLENBURG
  ASSURANCE AGREEMENT

     THIS AMENDED AND RESTATED COMPENSATION AND BENEFITS ASSURANCE AGREEMENT,
entered into as of April 24, 2008, by and between Lance, Inc., a North Carolina
corporation, (the “Company,”) and                      (the “Executive”);
STATEMENT OF PURPOSE
     Executive is a key employee of the Company and has the ability and
experience to contribute materially to the successful operation of the Company’s
business. Therefore, it is important to the continued success of the Company
that the Company continue to have the benefit of Executive’s advice, counsel and
services, and for such reasons the Company desires to provide Executive with the
benefits set forth in this Amended and Restated Compensation and Benefits
Assurance Agreement (as amended and restated, this “Agreement”). The Executive
and the Company previously entered into a Compensation and Benefits Assurance
Agreement dated                                  (the “Prior Agreement”). The
Executive and the Company now desire to amend and restate the Prior Agreement
for purposes of compliance with Internal Revenue Code Section 409A and the final
regulations issued thereunder.
     NOW, THEREFORE, in consideration of the Statement of Purpose and of the
mutual covenants and agreements herein set forth and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive do hereby agree as follows:
     1. Definitions. As used in this Agreement, unless the context expressly
indicates otherwise, the following terms have the following meanings:
     (a) “Affiliates” of an entity means any and all corporations and other
business entities which, directly or indirectly, control, are controlled by, or
are under common control with such entity.
     (b) “Base Salary” means, at any time, the then regular annual rate of pay
which Executive is receiving as annual salary, excluding amounts (i) designated
by the Company as payment toward reimbursement of expenses or (ii) received
under incentive or other bonus plans, regardless of whether or not the amounts
are deferred.
     (c) “Beneficial Owner” has the meaning ascribed to such term in Section
13(d) of the Exchange Act and Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.
     (d) “Board” means the Board of Directors of the Company or any committee of
the Board to which the Board has delegated, either specifically or generally,
the duties and authority of the Board for the particular action or determination
required or permitted to be made by the Board.

 



--------------------------------------------------------------------------------



 



     (e) “Cause” means the occurrence of any one or more of the following:

  (i)  
A demonstrably willful and deliberate act or failure to act by Executive (other
than as a result of incapacity due to physical or mental illness) which is
committed in bad faith, without reasonable belief that such action or inaction
is in the best interests of the Company, which causes actual material financial
injury to the Company and which act or inaction is not remedied within fifteen
(15) business days of written notice from the Company; or
    (ii)  
The Executive’s conviction for committing an act of fraud, embezzlement, theft,
or any other act constituting a felony involving moral turpitude or causing
material harm, financial or otherwise, to the Company.

“Cause” must be determined by the Board in the exercise of good faith and
reasonable judgment.
     (f) “Change in Control” means, and shall be deemed to have occurred upon,
the first to occur of any of the following events:

  (i)  
Any Outside Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
    (ii)  
During any period of two (2) consecutive years (not including any period prior
to the date hereof), individuals who at the beginning of such period constitute
the Board of Directors of the Company (and any new Director, whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the Directors then in office who either were Directors at
the beginning of the period or whose nomination for election was so approved)
cease for any reason to constitute a majority of the members of the Board of
Directors of the Company; or
    (iii)  
The stockholders of the Company approve: (i) a plan of complete liquidation of
the Company; or (ii) an agreement for the sale or disposition of all or
substantially all of the Company’s assets other than a sale or disposition of
all or substantially all of the Company’s assets to an entity at least sixty
percent (60%) of the combined voting power of the voting securities of which are
owned by the stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or

2



--------------------------------------------------------------------------------



 



  (iv)  
The stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) or any parent thereof at least sixty percent
(60%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.

However, in no event shall a “Change in Control” be deemed to have occurred if
Executive is part of a purchasing group which consummates the Change in Control
transaction. Executive shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if Executive is an equity participant in the acquiring
company or group or surviving entity (the “Purchaser”) except for ownership of
less than one percent (1%) of the equity of the Purchaser.
     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Company” means Lance, Inc., a North Carolina corporation, and such
term includes any or all of its Affiliates.
     (i) “Effective Date” means the date of the Prior Agreement.
     (j) “Excess Parachute Payment” means “excess parachute payment” within the
meaning of Section 280G of the Code.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     (l) “Excise Tax” means the tax imposed on Excess Parachute Payments
pursuant to Section 280G and Section 4999 of the Code.
     (m) “Good Reason” means the occurrence of any one or more of the following,
without Executive’s prior express written consent, within the thirty-six
(36) calendar months immediately following a Change in Control:

  (i)  
The assignment of Executive to duties inconsistent with Executive’s authorities,
duties, responsibilities, and status as an officer of the Company, or a
reduction or alteration in the nature or status of Executive’s authorities,
duties or responsibilities from those in effect as of one hundred eighty
(180) calendar days prior to the Change in Control, other than an insubstantial
and inadvertent act that is remedied by the Company promptly after receipt of
notice thereof given by Executive;

3



--------------------------------------------------------------------------------



 



  (ii)  
The Company’s requiring Executive to be based at a location in excess of fifty
(50) miles from the location of Executive’s principal job location or office
immediately prior to the Change in Control, except for required travel on the
Company’s business to an extent consistent with Executive’s then present
business travel obligations;
    (iii)  
A reduction by the Company of Executive’s Base Salary in effect on the date
hereof, or as the same shall be increased from time to time;
    (iv)  
The failure of the Company to keep in effect any of the Company’s compensation,
health and welfare benefits, or perquisite programs under which Executive
receives value, as such programs exist immediately prior to the Change in
Control; provided, however, the replacement of an existing program with a new
program will be permissible (and not grounds for a Good Reason termination if
done for all employees generally and the value to be delivered to Executive
under the new program is at least as great as the value delivered to Executive
under the existing program); or
    (v)  
Any breach by the Company of its obligations under Paragraph 6 herein or any
failure of a successor company to assume and agree to perform the Company’s
entire obligations under this Agreement as required by Paragraph 6 herein.

“Good Reason” shall be determined by Executive in the exercise of good faith and
reasonable judgment. Executive’s right to terminate employment for Good Reason
shall not be affected by Executive’s incapacity due to physical or mental
illness. Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
herein, and any such consent or waiver must be in writing and signed by
Executive.
     (n) “Member of the Van Every Family” means (i) a lineal descendant of Salem
A. Van Every, Sr., including adopted persons as well as persons related by
blood, (ii) a spouse of an individual described in clause (i) of this Paragraph
1(n) or (iii) a trust, estate, custodian and other fiduciary or similar account
for an individual described in clause (i) or (ii) of this Paragraph 1(n).
     (o) “Outside Person” means any Person other than (i) a Member of the Van
Every Family, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or (iii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

4



--------------------------------------------------------------------------------



 



     (p) “Person” has the meaning ascribed to said term in Section 3(a)(9) of
the Exchange Act as modified and used in Sections 13(d) and 14(d) of the
Exchange Act, including a “group” as defined in Section 13(d) of the Exchange
Act.
     (q) “Qualifying Termination” has the meaning ascribed to said term in
Paragraph 4(b) hereof.
     (r) “Severance Benefits” has the meaning ascribed to said term in Paragraph
4(c) hereof.
     (s) “Termination of Employment” means any termination of employment (as
defined in Section 409A of the Code and the Company’s administrative policies,
if any) with either the Company or any successor to the Company that acquires
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise); provided,
however, no termination of employment shall be deemed to have occurred by reason
of such an acquisition unless there is either (i) a termination of employment
with both the Company and such successor or (ii) a termination of employment
with the Company and no successive employment by such successor.
     2. Term of Agreement.
     (a) The term of this Agreement will commence on the Effective Date and
shall continue in effect until the third anniversary of the Effective Date (the
“Initial Term”).
     (b) The Initial Term of this Agreement automatically shall be extended for
one additional year at the end of the Initial Term, and then again after each
one (1) year period thereafter (each such one (1) year period following the
Initial Term being hereinafter referred to as a “Successive Period”). However,
subject to Paragraph 2(c) herein either party may terminate this Agreement
effective at the end of the Initial Term or at the end of any Successive Period
thereafter (the “Expiration Date”) by giving the other party written notice of
such termination and intent not to renew, delivered at least one (1) year prior
to the Expiration Date. If such notice is properly delivered by either party,
this Agreement, along with all corresponding rights, duties and covenants, shall
automatically expire on the Expiration Date.
     (c) Notwithstanding the foregoing, in the event that a Change in Control
occurs during the Initial Term or any Successive Period, upon the effective date
of such Change in Control the term of this Agreement shall automatically and
irrevocably be renewed and extended for a period of thirty-six (36) full
calendar months from the effective date of such Change in Control (the “Change
in Control Renewal Period”), and this Agreement shall automatically terminate
upon the expiration of the Change in Control Renewal Period. Further, this
Agreement shall be assigned to, and shall be assumed by, the successor to the
Company in such Change in Control as further provided in Paragraph 6 herein.
     3. Employment. The Company shall employ Executive to perform such tasks as
the Company shall specify from time to time. Executive agrees to devote his full
time during customary business hours and his best efforts to the business and
affairs of the Company.

5



--------------------------------------------------------------------------------



 



Executive’s employment with the Company, however, may be terminated by either
Executive or the Company at any time, with or without Cause, upon notice by the
party wishing to terminate such employment to the other party, and nothing in
this Agreement shall give Executive any right to be retained in the employ of
the Company or, upon dismissal, any rights except as expressly otherwise
provided herein.
     4. Change in Control Severance Benefits.
     (a) The Company shall pay Executive the Severance Benefits described in
Paragraph 4(c) herein if during the Initial Term or any Successive Period a
Change in Control occurs and if within the thirty-six (36) calendar months
immediately following such Change in Control, Executive incurs a Qualifying
Termination. The Severance Benefits described in Subparagraphs (4)(c)(i) through
(iv) herein shall be paid to Executive in cash in a single lump sum as soon as
practicable following Executive’s Qualifying Termination, but in no event later
than thirty (30) calendar days after such date. Notwithstanding the foregoing,
however, Severance Benefits which become due pursuant to Paragraphs 4(b)(iv) and
6(a) herein shall be paid immediately.
     (b) The occurrence of any one or more of the following events (a
“Qualifying Termination”) within the thirty-six (36) calendar months immediately
following a Change in Control of the Company which occurred during the Term or
any Successive Period shall entitle Executive to receive the Severance Benefits:

  (i)  
Executive’s involuntary Termination of Employment without Cause;
    (ii)  
Executive’s voluntary Termination of Employment for Good Reason;
    (iii)  
Executive’s voluntary Termination of Employment, with or without Good Reason,
during the thirteenth (13th) calendar month following the month during which the
Change in Control occurs; or
    (iv)  
The Company, or any successor company, commits a material breach of any of the
provisions of this Agreement.

A Qualifying Termination shall not include Executive’s Termination of Employment
within thirty-six (36) calendar months following a Change in Control by reason
of death, disability [as such term is defined under the Company’s governing
disability plan (or any successor plan thereto)], Executive’s voluntary
Termination of Employment without Good Reason except as otherwise expressly
provided in Paragraph 4(b)(iii) above, or Executive’s involuntary Termination of
Employment for Cause. Moreover, a Termination of Employment which occurs before
a Change in Control or later than thirty-six (36) months following a Change in
Control shall not constitute a Qualifying Termination.

6



--------------------------------------------------------------------------------



 



     (c) The “Severance Benefits” provided for in Paragraphs 4(a) and (b) herein
are as follows:

  (i)  
A lump-sum cash amount equal to the Executive’s unpaid Base Salary , accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the date of Executive’s Qualifying
Termination. Such payment shall constitute full satisfaction for these amounts
owed to Executive.
    (ii)  
A lump-sum cash amount equal to the sum of (A) three (3) multiplied by the
Executive’s Base Salary in effect upon the date of the Qualifying Termination
or, if greater, by Executive’s Base Salary in effect immediately prior to the
occurrence of the Change in Control plus (B) three (3) multiplied by the greater
of (I) Executive’s annual bonus actually earned by Executive (whether or not
deferred) during the bonus plan year which ended immediately prior to the
Qualifying Termination or (II) Executive’s then-current target bonus opportunity
(stated in terms of a percentage of Base Salary) established under the Company’s
Annual Corporate Performance Incentive Plan for Officers (or any successor plan
thereto), if any, for the incentive plan year in which the date of Executive’s
Qualifying Termination occurs.
    (iii)  
A lump-sum cash amount equal to the greater of (A) the Executive’s then-current
target bonus opportunity (stated in terms of a percentage of Base Salary)
established under the Company’s Annual Corporate Performance Incentive Plan for
Officers (or any successor plan thereto), if any, for the incentive plan year in
which the date of Executive’s Qualifying Termination occurs, adjusted on a pro
rata basis based on the number of days Executive was actually employed during
such incentive plan year (but in no event shall such target bonus be less than
that in effect for the period immediately prior to the occurrence of the Change
in Control); or (B) the actual bonus earned through the date of the Qualifying
Termination under the Company’s Annual Corporate Performance Incentive Plan for
Officers (or any successor plan thereto), if any, based on the then-current
level of goal achievement. Such payment shall constitute full satisfaction for
these amounts owed to Executive.
    (iv)  
A lump-sum cash amount equal to the product determined by multiplying (A) the
sum of the amounts payable under Subparagraphs 4(c) (i), (ii) and (iii) herein
by (B) the highest percentage of Executive’s compensation (eligible for such
contributions) contributed to the Executive’s account under the

7



--------------------------------------------------------------------------------



 



     
Lance, Inc. Profit-Sharing Retirement Plan and Trust (the “Retirement Plan”)
during the three (3) consecutive plan years ended immediately prior to the
Qualifying Termination. The source of payment of this sum shall be the general
assets of the Company unless the payment of such amounts is otherwise
permissible from the Retirement Plan without violating any governmental
regulations or statutes including, but not limited to, ERISA discrimination
testing requirements.
    (v)  
At the exact same cost to Executive, and at the same coverage level as in effect
as of the date of Executive’s Qualifying Termination (subject to changes in
coverage levels applicable to all employees generally), a continuation of the
Executive’s (and Executive’s eligible dependents’) health insurance coverage for
thirty-six (36) months from the date of the Qualifying Termination. The
applicable COBRA health insurance benefit continuation period shall begin
coincident with the beginning of this thirty-six (36) month benefit continuation
period. Commencing with the end of the Executive’s COBRA period and until the
end of the thirty-six (36) month benefit continuation period, the Executive will
recognize taxable income equal to the difference between the premium that the
Executive actually pays and the premium that would be paid by a similarly
situated COBRA participant.
       
Provided, however, the provision of these health insurance benefits shall be
discontinued prior to the end of the thirty-six (36) month continuation period
to the extent that Executive becomes covered under the health insurance coverage
of a subsequent employer which does not contain any exclusion or limitation with
respect to any preexisting condition of Executive or Executive’s eligible
dependents. For purposes of enforcing this offset provision, Executive shall
have a duty to inform the Company if Executive becomes covered under any such
health insurance of a subsequent employer. Executive shall provide, or cause to
provide, to the Company in writing correct, complete, and timely information
concerning the same.
    (vi)  
At no expense to Executive, standard outplacement services for Executive from a
nationally recognized outplacement firm of Executive’s selection, for a period
of up to two (2) years from the date of Executive’s Qualifying Termination.
However, such services shall be at the Company’s expense to a maximum amount not
to exceed twenty percent (20%) of the Executive’s Base Salary as of the date of
Executive’s Qualifying Termination. In no event shall reimbursement for eligible
outplacement expenses be made to

8



--------------------------------------------------------------------------------



 



     
the Executive later than the end of the third calendar year following the year
of the Executive’s Termination of Employment.
    (vii)  
For the purposes of calculating Severance Benefits, Executive’s employment bonus
of $           shall not be considered an annual or target bonus.

     5. Excise Tax Payment.
     (a) Following a Qualifying Termination, if any portion of the Severance
Benefits or any other payment or benefits under any agreement with or plan of
the Company, including but not limited to stock options and other long-term
incentives, (hereinafter referred to in the aggregate as “Total Payments”) will
be subject to the Excise Tax, the Company shall pay to Executive, in cash, an
additional amount (the “Gross-Up Payment”) sufficient to cover the full cost of
all Excise Taxes and Executive’s federal, state and local income and employment
taxes on this additional payment so that the net amount retained by Executive,
after the payment of all Excise Taxes on the Total Payments and all federal,
state and local income and employment taxes and Excise Taxes on the Gross-Up
Payment, shall be equal to the Total Payments. The Total Payments, however,
shall be subject to any federal, state and local income and employment taxes
thereon. For this purpose, Executive shall be deemed to be in the highest
marginal rate of federal, state and local taxes. The Gross-Up Payment shall be
made at the same time as the Severance Benefits described in Subparagraphs
4(c)(i) through (iv) herein are due.
     (b) In the event the Internal Revenue Service subsequently adjusts the
Excise Tax computation made pursuant to Paragraph 5(a) above, the Company shall
pay Executive an additional Gross-Up Payment in the full amount necessary to
make Executive whole on an after-tax basis (less any amounts received by
Executive that Executive would not have received had the computations initially
been computed as subsequently adjusted), including the amount of any underpaid
Excise Tax, and any related interest and/or penalties due to the Internal
Revenue Service. However, in no event shall any Gross-Up Payments to Executive
be made later than the end of the calendar year following the calendar year in
which Executive remits the Excise Taxes.
     6. Assignment of This Agreement or Benefits Hereunder.
     (a) Successors. The Company will require any successor (whether via a
Change in Control, direct or indirect, by purchase, merger, consolidation, or
otherwise) of the Company to expressly assume and agree to perform the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall, as of the date immediately
preceding the date of a Change in Control, automatically provide Executive with
Good Reason to collect, immediately, full benefits hereunder as a Qualifying
Termination.
     (b) Assignment by Executive. This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If an
Executive should die while any

9



--------------------------------------------------------------------------------



 



amount is still payable to Executive hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Compensation and Assurance Benefits Agreement
to Executive’s estate. Executive’s rights hereunder shall not otherwise be
assignable.
     7. Notices. Any notice required to be delivered to the Company by Executive
hereunder shall be properly delivered to the Company when personally delivered
to (including by a reputable overnight courier), or actually received through
the U.S. mail, postage prepaid, by:
Lance, Inc.
P. O. Box 32368
14120 Ballantyne Corporate Place, Suite 350
Charlotte, NC 28232
Attn: Senior Vice President—Human Resources
     Any notice required to be delivered to Executive by the Company hereunder
shall be properly delivered to Executive when personally delivered to (including
by a reputable overnight courier), or actually received through the U.S. mail,
postage prepaid, by, Executive at his last known address as reflected on the
books and records of the Company.
     8. Contractual Rights to Benefits. This Agreement establishes in Executive
a right to the benefits to which Executive is entitled hereunder. However,
except as expressly stated herein, nothing herein contained shall require or be
deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any payments to be made or required hereunder. This
Agreement is intended to be an unfunded general asset promise for a select,
highly compensated member of the Company’s management and, therefore, is
intended to be exempt from the substantive provisions of the Employee Retirement
Income Security Act of 1974, as amended.
     9. Legal Fees and Expenses. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by Executive as a result of the Company’s refusal to provide the benefits
to which Executive becomes entitled under this Agreement or under any other
agreement with or plan of the Company which would provide Executive with
benefits or payments following a Qualifying Termination (collectively
“Termination Benefit Arrangements”), or as a result of the Company’s (or any
third party’s) contesting the validity, enforceability, or interpretation of
this Agreement or any Termination Benefits Arrangement, or as a result of any
conflict between the parties pertaining to this Agreement or any Termination
Benefits Arrangement. In no event will any payments to Executive under this
Section 9 be paid later than the end of the calendar year following the year in
which the expense was incurred.
     10. Exclusivity of Benefits. Unless specifically provided herein, neither
the provisions of this Agreement nor the benefits provided hereunder shall
reduce any amounts otherwise payable, or in any way diminish Executive’s rights
as an employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans, programs,

10



--------------------------------------------------------------------------------



 



policies, or practices provided by the Company, for which Executive may qualify.
Vested benefits or other amounts which Executive is otherwise entitled to
receive under any plan, policy, practice, or program of the Company (i.e.,
including, but not limited to, vested benefits under the Company’s qualified
employee benefit plans), at or subsequent to the date of Executive’s Qualifying
Termination shall be payable in accordance with such plan, policy, practice, or
program except as expressly modified by this Agreement.
     11. Includable Compensation. Severance Benefits provided hereunder shall
not be considered “includable compensation” for purposes of determining
Executive’s benefits under any other plan or program of the Company unless
otherwise provided by such other plan or program.
     12. Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment hereunder be reduced by any compensation earned by Executive as a
result of employment by another employer, other than as provided in Subparagraph
4(c)(v) herein.
     13. Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior discussions, negotiations, and agreements concerning the subject
matter hereof, including, but not limited to, any prior severance agreement made
between Executive and the Company other than the Executive Severance Agreement
between Executive and the Company entered into on the date hereof.
     14. Tax Withholding. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally
required to be withheld.
     15. Waiver of Rights. Except as otherwise provided herein, Executive’s
acceptance of Severance Benefits, the Gross-Up Payment (if applicable) and any
other payments required hereunder shall be deemed to be a waiver of all rights
and claims of Executive against the Company pertaining to any matters arising
under this Agreement.
     16. Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
     17. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of North Carolina shall be the controlling law in
all matters relating to this Agreement.
     18. Execution. This Agreement is hereby executed in duplicate originals,
one of which is being retained by each of the parties hereto.

11



--------------------------------------------------------------------------------



 



     19. Compliance with Section 409A of the Internal Revenue Code. This
Agreement is intended to comply with Section 409A of the Internal Revenue Code,
to the extent applicable. Notwithstanding any provisions herein to the contrary,
this Agreement shall be interpreted, operated, and administered consistent with
this intent. In that regard, any payments required by this Agreement in
connection with the Executive’s Termination of Employment shall not be made
earlier than six (6) months after the date of termination to the extent required
by Code Section 409A(a)(2)(B)(i).
     IN WITNESS WHEREOF, Lance, Inc. has caused this Amended and Restated
Compensation and Benefits Assurance Agreement to be signed by its duly
authorized officer, and Executive has hereunto set his hand and seal, all as of
the day and year first above written.

            “Company”

Lance, Inc.
      By                         “Executive”
        [SEAL]                 

12